Citation Nr: 1738565	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for an upper respiratory disability, to include sinusitis and allergic rhinitis.

2.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from November 1983 to March 1984, from November 1990 to June 1991, and from September 2001 to September 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision denying entitlement to service connection for sinusitis and an October 2014 rating decision denying an increased rating for PTSD by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In July 2016, the Veteran testified during a Travel Board hearing at the Wilmington, Delaware RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran initially submitted a claim for entitlement to service connection for sinusitis.  See VA Form 21-526, Application for Compensation and/or Pension received February 2011.   In determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record shows that the Veteran has been diagnosed with sinusitis and allergic rhinitis.  Although the Veteran sought service connection only for sinusitis, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any ... disability that may be reasonably encompassed."  Id.  In essence, a veteran does not file a claim to receive benefits for a particular diagnosis that is named on a claims form, such as sinusitis, but instead makes a general claim for compensation for the difficulties posed by the condition.  See Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.  
 
The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected PTSD at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

The issue of entitlement to service connection for an upper respiratory disability, to include sinusitis and allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that throughout the rating period on appeal the Veteran's PTSD was manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Legal Criteria

The Veteran contends that his PTSD symptomatology more closely approximates the severity contemplated by a higher rating.  He seeks a rating in excess of 50 percent.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's PTSD has been rated under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The VA General Rating Formula for Mental Disorders reads, in pertinent part:

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. at 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125.

Analysis

Turning to the relevant evidence of record, the Veteran requested an increased disability rating for his service-connected PTSD in May 2014.  The Veteran reported symptoms of disturbed mood, fatigue, memory loss, and strained social relationships.  See VA Form 21-4138, Statement in Support of Claim received May 2014.   

A December 2013 mental health outpatient note from the Cambridge VA outpatient clinic reflects that the Veteran had not been seen by a mental health provider since April 2012.  The social worker stated that the Veteran had scheduled and missed or cancelled mental health appointments.  

A May 2014 mental health outpatient note reflects that the Veteran has never had many friends and becomes angry in relationships, is a poor communicator, and cannot trust people at work.  The Veteran stated he was always on edge.  The Veteran did not report any suicidal or violent ideation.  Upon mental status examination the Veteran was alert and attentive.  He was groomed appropriately and was cooperative and reasonable.  The Veteran's speech was normal for rate and rhythm.  The Veteran's mood was anxious and dysphoric.  He did not report any hallucinations or illusions.  The Veteran's judgment was good with some impaired memory.    

The Veteran was afforded a PTSD VA examination in August 2014.  The VA examiner reviewed the record, interviewed the Veteran, and conducted an in-person examination.  The Veteran reported he has been dating his girlfriend for five years.  He stated he does not have many close friends but he has one or two that are true friends.  The Veteran also reported he has recurrent, involuntary and intrusive distressing memories of the traumatic events.  The Veteran stated he tries to avoid distressing memories and external reminders.  He reported PTSD symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, disturbances of motivation and mood and difficulty in adapting to stressful circumstances.  Upon examination the VA examiner described the Veteran as casually dressed with anxious mood and appeared depressed.  The Veteran's speech tone and rate were within normal limits and his thought process was logical and goal oriented.  His memory and concentration were intact and his judgement was good.  The Veteran denied experiencing any active suicidal or homicidal plans and there were no indications of hallucinations or delusions.  The August 2014 VA examiner summarized the Veteran's level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.       

In the October 2014 notice of disagreement the Veteran stated his job performance has suffered because he is forgetting more things.  He further stated his relationships with his girlfriend and mother are not good because of his mood swings and outbursts.  The Veteran stated he only sleeps 2 to 3 hours a night and that he does not like being around people.  Additionally, the Veteran stated he is more forgetful then he used to be and that he is tired all the time.  

In a statement in support of claim received December 2014 the Veteran stated he does not like crowds.  He further stated he has panic and anxiety attacks at work and that it is hard to relax.  

VA received a statement from the Veteran's friend, R. B., in August 2015.  R. B. stated she has known the Veteran for 6 years and has known that his irritability level is high, he easily gets frustrated, and has verbal outbursts.  R. B. further stated that the Veteran rarely socializes with others and has panic attacks in crowds.  Additionally, R. B. stated the Veteran demonstrates obsessive compulsive behavior, such as, checking doors and windows to ensure they are secure numerous times before he leaves the house.  R. B. also stated that the Veteran struggles with maintaining intimate relationships, his affect is flat and his mood is irritable.    

The Veteran was afforded a VA PTSD examination in April 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported PTSD symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances.  The Veteran further reported irritable behavior and angry outbursts, hypervigilance, and an exaggerated startle response.  Upon examination, the VA examiner noted the Veteran arrived early and was dressed appropriately.  He was neat and clean and presented as anxious and intense.  The Veteran engaged appropriately and was oriented.  The Veteran's speech was intense but within normal limits as to tone and rate.  The Veteran's thought process was logical and goal-oriented and there were no indications of hallucinations, delusions, homicidal, or suicidal thoughts or feelings.  The April 2016 VA examiner summarized the Veteran's level of occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

VA received a statement in support of claim in April 2016.  The Veteran stated he was moody and was having outbursts around his mom, friends and girlfriend.  He stated he forgets to pay his bills on time and has difficulty keeping his finances in order.  The Veteran further stated his memory is bad and he has trouble concentrating at home and work.  The Veteran stated he does not like being around crowds and has panic and anxiety attacks daily. 

After considering the evidence of record under the laws and regulations set forth above, the Board finds that, for the relevant rating period on appeal, the Veteran's PTSD manifestations were no more severe than productive of occupational and social impairment with reduced reliability and productivity.  For example, the record shows that the Veteran consistently reported difficulty sleeping.  He also consistently reported hypervigilance, anxiety, and depressed mood.  He stated he did not like crowds and had panic attacks.  Nevertheless, during the period on appeal the record reflects that the Veteran performed work as a corrections officer, maintained relationships with his mother, girlfriend and several other friends.  The Veteran was independent in self-care, and presented as fully alert and oriented.   He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of hallucination, delusion, or mania.  He did not endorse suicidal or homicidal ideation, plan, or intent.  There is no indication in the record that the Veteran has been unable to perform activities of daily living or self-care at any time during the period on appeal due to his PTSD.  The Veteran has presented as appropriately groomed at all VA treatment appointments and VA examinations where his appearance is noted.

Therefore, the Board further finds that the Veteran was not entitled to a 70 percent rating for his PTSD at any time during the appeal period.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record shows that the Veteran's PTSD causes difficulty in work and mood in that he has presented with depressed mood at times and reports memory loss that causes difficulty at work.  The record does not show symptoms comparable in functional impairment to most of the example symptoms listed in the 70 percent rating criteria.  Specifically, the evidence does not show that, due to his PTSD, the Veteran experiences suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Throughout the medical record, the Veteran is noted as having normal speech and thought process.  At all times he has been appropriate in his appearance.  He has maintained relationships with his mother and girlfriend.  He has also indicated at times that he has friends.  

The Board acknowledges the statement from R. B. that the Veteran has demonstrated obsessive compulsive behavior.  However, there is no indication in the record that the Veteran's obsessive compulsive behavior interferes with routine activities.  The record reflects that throughout the rating period the Veteran has presented as appropriately groomed at all VA treatment appointments and VA examinations where his appearance is noted.  Additionally, the Veteran performed work as a corrections officer throughout the rating period.  Overall, the Veteran's demonstrated severity, frequency, and duration of functional impairment most closely approximates the 50 percent rating criteria for the entire relevant rating period.  Therefore, a rating of 70 percent for the Veteran's PTSD is not warranted for any time during the period on appeal.  See 38 C.F.R. § 4.7.

The Board also finds that the Veteran is not entitled to a 100 percent rating for his PTSD at any time during the rating period.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to total occupational and social impairment.  The evidence does not demonstrate functional impairment comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran has exhibited normal thought process at all times.  He has not endorsed or exhibited persistent delusions or hallucinations.  He has been cooperative with healthcare providers and VA examiners at all times.  He has been able to interact appropriately with treatment providers, VA examiners, and others.  He has maintained relationships with his mother, girlfriend, and some friends.  In short, the Veteran has not shown symptoms productive of impairment comparable to total occupational and social impairment.  Overall, the Veteran's demonstrated severity, frequency, and duration of functional impairment most closely approximates the 50 percent rating criteria for the entire relevant rating period.  Therefore, a rating of 100 percent for the PTSD was not warranted at any time during the rating period.  See 38 C.F.R. § 4.7.

The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered his reported symptoms.  The Veteran is also credible in his belief that he is entitled to a higher rating.  However, the Veteran is not competent to render an opinion as to the relative severity of his PTSD, as doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  The Board instead relies on the competent findings of record provided by medical professionals, given the professionals' expertise in evaluating mental disorders.  The probative evidence does not support a finding that a rating in excess of 50 percent is warranted for the Veteran's PTSD.

In light of the above, the Board finds that a disability rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSTD at any time during the period on appeal.  Accordingly there is no basis for staged ratings for the Veteran's PTSD pursuant to Fenderson, 12 Vet. App. at 126-27.  To the extent the Veteran seeks a rating in excess of 50 percent for his service-connected PTSD, the preponderance of the evidence is against the Veteran's appeal, the benefit-of-the-doubt rule is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.


REMAND

The Veteran contends that he has sinusitis that had its onset during his active service or is otherwise etiologically related to an event or injury that occurred in service.  Specifically, the Veteran stated he was exposed to numerous substances, including burning oil wells, pesticides, insecticides, and kerosene, while stationed in Saudi Arabia during Operation Desert Storm and that he worked inside the Pentagon immediately after September 11, 2001 alongside the FBI and firefighters with no facial protection.  See, Notice of Disagreement received June 2011.   

In May 2011 the Veteran was provided a VA Gulf War Syndrome examination.   The May 2011 VA examiner reviewed the claims file, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran's previous diagnosis of acute sinusitis and frequent sneezing with clear or purulent nasal discharge.  During examination the Veteran was diagnosed with "acute sinusitis resolved.  No incapacitating episodes.  No residuals."  However, the May 2011 VA examiner did not discuss the Veteran's previous diagnosis of allergic rhinitis.   Additionally, the VA examiner did not provide an opinion as to whether any of the Veteran's previously diagnosed upper respiratory disabilities are causally related to active service.  As such, the Board finds that the May 2011 VA examination is inadequate for decision making purposes, and the matter must be remanded so an adequate VA examination may be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 307.  On remand, the examiner should opine as to whether it is at least as likely as not that the Veteran's upper respiratory disabilities are causally related to his active service.   

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination to determine the nature and etiology of all upper respiratory disabilities diagnosed proximate to or during the appeal period.  Provide a copy of this Remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Provide a diagnosis for all sinus and other respiratory disabilities demonstrated since service, even if currently resolved, found on current examination or in the record.

b)  For each identified respiratory disability, to include a sinus disability and allergic rhinitis, provide an opinion as the whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service.  

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether service connection may be granted.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


